Title: From George Washington to Oliver Clarke, 29 July 1779
From: Washington, George
To: Clarke, Oliver


        
          Sir,
          Head Quarters West Point July 29th 1779
        
        I have received your favour of the 29th of June which a multiplicity of business has prevented my answering before.
        There can be no doubt that you are entitled to the year’s pay allowed to supernumerary officers—This is expressly provided for by a resolve of Congress of the 22d day of May 1779; agreeable to which I have requested General Gates to order you payment on application— I am only sorry that a Gentleman who has your laudable disposition to persevere in the service to the end of the war, should have been unfortunately excluded, and that it is not in my power to make any other provision for you. When an officer is once arranged out of a Regiment, the remaining officers will not see him reintroduced without dissatisfaction; and no other method of providing for you occurs to me as practicable. I am Sir Your most Obedt humble servant
        
          Go: W——n
        
      